Title: To Benjamin Franklin from Charles Gadd, 10 September 1778: résumé
From: Gadd, Charles
To: Franklin, Benjamin


<Marstrand, Sweden, September 10, 1778: American vessels have been coming here, and there now remain only a brig commanded by one Capt. Child, and a ship, Capt. Loweth, both from South Carolina. These addressed themselves to merchants in Gothenburg which is not a free port, and where an English consul named Erskine is active. When they need protection I can only assist them in secret, and at a distance. This port is the only safe one for American commerce with Sweden, Denmark, Russia, Poland, and a part of Germany. I therefore wish you would appoint a consul here who could openly declare himself a protector of Americans and obtain the approval of the king of Sweden. The king, I hope, would not refuse protection to any one in the free port of Marstrand, which has a different status from the rest of the country. Please consult the Swedish ambassador to France, count Creutz. I humbly offer my services, and am willing to serve without pay for as long as necessary.>
